Citation Nr: 0316664	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-01 193	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal initially from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Thereafter, the veteran's claims folder 
was transferred to the RO in Denver, Colorado.

Although the RO issued a statement of the case in August 2002 
regarding the issue of entitlement to service connection for 
a cervical spine disability, the veteran has not perfected 
his appeal of this issue with the submission of a substantive 
appeal.  As such, the veteran has not properly placed such 
issue in appellate status, see 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2002), and the Board has no jurisdiction to 
adjudicate the matter in question.  Although the Board has 
the obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
appellant.  VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999); cf. 
Marsh v. West, 11 Vet. App. 468 (1998); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this instance the veteran 
is not prejudiced in that the matter in question has not been 
certified for appeal and there is not any indication that he 
is of the belief that such matter is in appellate status.




REMAND

VA treatment records have been submitted since the RO's last 
review of the claims without the veteran's waiver of the RO's 
initial consideration.  On May 1, 2003, the United States 
Court of Appeals for the Federal Circuit held that the Board 
may not review evidence on an initial basis without a waiver 
from the appellant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

During his November 2002 Travel Board hearing before the 
undersigned, the veteran testified that he had received 
treatment for his back within the last year and was scheduled 
for a magnetic resonance imaging (MRI) scan of his back in 
December 2002, at the VA Medical Center in Denver, Colorado.  
The most recent treatment records are dated in September 
2001.  Subsequent treatment records may be pertinent to the 
veteran's claims, and they should be secured.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A (West 
2002).  The veteran also testified that his low back 
disability had worsened since his most recent VA compensation 
examination in September 2001.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Denver, Colorado, dated 
from September 2001 to the present, to 
include the results of a December 2002 
MRI, if available.  The RO should also 
ascertain whether outpatient or inpatient 
records pertinent to treatment of the 
veteran's back are available from other 
VA facilities, to include from the Fort 
Wayne, Indiana VA facility.

2.  The RO should contact the veteran and 
again request that he identify specific 
names, addresses and approximate dates of 
treatment for all private health care 
providers who may possess additional 
records pertinent to his claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all identified treatment 
records which have yet to be secured.  
Treatment records should specifically be 
obtained from Aurora South Medical 
Center.

3.  After completion of the foregoing, 
the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and extent of any 
current degenerative joint disease of the 
lumbar spine.  The claims file must be 
made available to and reviewed by the 
examiners prior to the examinations.  A 
notation to the effect that this record 
review took place should be included in 
the examination reports.  The examiners 
should obtain an in-depth history, to 
include prior employment and other 
physical activities.  The examinations 
should include range of motion and X-ray 
studies, as well as any other test or 
study deemed necessary by the examiners.  
The orthopedic examiner is asked to 
identify and describe any current low 
back symptomatology and include comments 
on any functional loss associated with 
this disability due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the orthopedist should so 
state.  The orthopedic examiner should 
also inquire as to whether the veteran 
experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  In evaluating the veteran's 
low back disorder, the examiners should 
comment on the veteran's intervertebral 
disc syndrome, including identifying the 
chronic orthopedic and neurological 
manifestations and the severity of such 
manifestations; identifying the number 
and duration of any incapacitating 
episodes during the past 12 months; and, 
identifying the treatment recommended for 
such.  Finally, the examiners are 
requested to express an opinion as to 
whether it is as likely as not that the 
veteran's service-connected disability 
renders him unemployable.  

The veteran is advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims of entitlement to an initial 
evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar 
spine, and entitlement to a TDIU, to 
include consideration of all evidence 
added to the files since the September 
2002 supplemental statement of the case, 
and consideration of both the old and 
revised Diagnostic Code 5293.  If either 
of the benefits sought on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


